Vanguard Emerging Markets Stock Index Fund Summary Prospectus May 28, 2013 Investor Shares & Admiral Shares Vanguard Emerging Markets Stock Index Fund Investor Shares (VEIEX) Vanguard Emerging Markets Stock Index Fund Admiral Shares (VEMAX) The Funds statutory Prospectus and Statement of Additional Information dated May 28, 2013, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in emerging market countries. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.24% 0.11% 12b-1 Distribution Fee None None Other Expenses 0.09% 0.07% Total Annual Fund Operating Expenses 0.33% 0.18% 1 Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $34 $106 $185 $418 Admiral Shares $18 $58 $101 $230 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense examples, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 8%. Primary Investment Strategies The Fund employs an indexing investment approach by investing substantially all (approximately 95%) of its assets in the common stocks included in the FTSE Emerging Transition Index, while employing a form of sampling to reduce risk. The FTSE Emerging Transition Index is a dynamic index that represents the components of the FTSE Emerging Index plus South Korean equity exposure. The FTSE Emerging Transition Index will gradually reduce South Korean equity exposure by approximately 4% each week over a period of 25 weeks while proportionately adding exposure to stocks of companies located in other countries based on their weightings in the FTSE Emerging Index. The FTSE Emerging Index includes approximately 797 common stocks of companies located in emerging markets around the world. As of January 31, 2013, the largest markets covered in the Index were China, Brazil, Taiwan, and South Africa (which made up approximately 18%, 16%, 13%, and 10%, respectively, of the Indexs market capitalization). 2 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of global stock markets. The Fund is subject to the following risks, which could affect the Funds performance:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stocks can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Emerging markets risk , which is the chance that the stocks of companies located in emerging markets will be substantially more volatile, and substantially less liquid, than the stocks of companies located in more developed foreign markets.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. The Indexs, and therefore the Funds, heavy exposure to China, Brazil, and Taiwan subjects the Fund to a higher degree of country risk than that of more geographically diversified international funds.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. Currency risk is especially high in emerging markets.  Index sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Funds target index. Index sampling risk for the Fund should be low. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index and another comparative index, which have investment characteristics similar to those of the Fund. MSCI Emerging Markets Index returns are adjusted for withholding taxes. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Emerging Markets Stock Index Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on March 31, 2013, was 2.66%. During the periods shown in the bar chart, the highest return for a calendar quarter was 34.14% (quarter ended June 30, 2009), and the lowest return for a quarter was 27.82% (quarter ended December 31, 2008). 4 Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Vanguard Emerging Markets Stock Index Fund Investor Shares Return Before Taxes 18.64% 1.00% 16.20% Return After Taxes on Distributions 1.35 Return After Taxes on Distributions and Sale of Fund Shares 0.93 Comparative Indexes (reflect no deduction for fees or expenses) MSCI Emerging Markets Index 18.22% 0.92% 16.52% Spliced Emerging Markets Index 0.92 Since Inception (Jun. 23, 1 Year 5 Years Vanguard Emerging Markets Stock Index Fund Admiral Shares Return Before Taxes 18.86% 0.87% 8.77% Comparative Indexes (reflect no deduction for fees or expenses) MSCI Emerging Markets Index 18.22% 0.92% 9.00% Spliced Emerging Markets Index 0.92 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 5 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Michael Perre, Principal of Vanguard. He has managed the Fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $3,000 $10,000 To add to an existing account Generally $100 (other than Generally $100 (other than by Automatic Investment by Automatic Investment Plan, which has no Plan, which has no established minimum) established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. Vanguard Emerging Markets Stock Index Fund Investor SharesFund Number 533 Vanguard Emerging Markets Stock Index Fund Admiral SharesFund Number 5533 Vanguard Emerging Markets Stock Index Fund (the Fund) is not in any way sponsored, endorsed, sold, or promoted by FTSE International Limited (FTSE) or the London Stock Exchange Group companies (LSEG) (together the Licensor Parties), and none of the Licensor Parties make any claim, prediction, warranty, or representation whatsoever, expressly or impliedly, either as to (i) the results to be obtained from the use of the FTSE Emerging Transition Index (the Index) (upon which the Fund is based), (ii) the figure at which the Index is said to stand at any particular time on any particular day or otherwise, or (iii) the suitability of the Index for the purpose to which it is being put in connection with the Fund. None of the Licensor Parties have provided or will provide any financial or investment advice or recommendation in relation to the Index, to Vanguard, or to its clients. The Index is calculated by FTSE or its agent. None of the Licensor Parties shall be (a) liable (whether in negligence or otherwise) to any person for any error in the Index or (b) under any obligation to advise any person of any error therein. All rights in the Index vest in FTSE. FTSE ®  is a trademark of the LSEG and is used by FTSE under licence. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SP 533 052013
